DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-13 and 15-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. 2016/0019581 hereinafter Wu).
	As Claim 1, Wu teaches a method for meeting a service level of content item promotion, the method executable by a server hosting a recommendation service for providing a plurality of digital content items to a user, the user being one of a plurality of users 5of the service, data representative of the history of interactions of the plurality of users of the service with digital content items and data representative of the digital content items being stored in a storage communicatively coupled to the server (Wu (¶0063 line 1-4), user’s percentile is based on the amount of interaction with content from the advertisement request by users of the online system), the method comprising: 
receiving by the server a request for a promotion of one of the plurality of 10digital content items with a requested service level (Wu (¶0021 line 5-11, fig. 3 item 135, 140), campaign monitor 135 captures performance information and compare it to goal of performance request), the service level request including indications of: 
a target number of users being provided the one digital content item and taking an action over it (Wu (¶0062 line 6-29, ¶0063 line 4-8), the online system determines performance metrics of the advertisement requested. A percentile of user (probability of taking action) is fitted to the performance metric); and 
a target period of time (Wu (¶0052 line 1-15), goal associated with the time period is evaluated); 
15calculating by the server a distribution within the plurality of users of the service of the probability of taking an action when being provided the one digital content item (Wu (¶0062 line 6-29, ¶0063 line 4-8), the online system determines performance metrics of the advertisement requested. A percentile of user (probability of taking action) is fitted to the performance metric); 
estimating by the server a potential number of users within the plurality of users of the service to which the one digital content item may be provided 20during the target period of time (Wu (¶0052 line 1-15, ¶0021 line 20-26, fig. 3 item 140, 141), goal associated with the time period is evaluated. If the goal is not met, system increases the number of users. A target audience size is determined and system is expand to the target audience size); 
calculating by the server a threshold of probability within the distribution (Wu (¶0062 line 6-29, ¶0063 line 4-8), a percentile of user is fitted to the performance metric), based including on: 
the target number of users in the service level request (Wu (¶0062 line 6-29, ¶0063 line 4-8), a percentile of user is fitted to the performance metric); 
the calculated distribution (Wu (¶0062 line 6-29, ¶0063 line 4-8), a percentile of user is fitted to the performance metric); and 
25the estimated potential number of users (Wu (¶0052 line 1-15, ¶0021 line 20-26, fig. 3 item 140, 141), goal associated with the time period is evaluated. If the goal is not met, system increases the number of users. A target audience size is determined and system is expand to the target audience size); and 40 15257151.1 
40703/157providing by the server the one digital content item to users within the plurality of users of the service having a probability within the distribution that is above the threshold (Wu (¶0072 line 13-20, fig. 8 item 870, ¶0053 line 21-24), users under the cutoff 870 are selected. Advertisement is sent to the users).

	As Claim 2, besides Claim 1, Wu teaches wherein the calculating the distribution of probability comprises correlating, by the server, data representative of the one digital content item, with data representative of the history of interaction with each one of the plurality of users of the service (Wu (¶0062 line 6-29, ¶0063 line 4-8), the online system determines performance metrics of the advertisement requested based on history of user interactive data. A percentile of user (probability of taking action) is fitted to the performance metric).

	As Claim 4, besides Claim 3, Wu teaches wherein the generating and projecting are executed using a Machine Learning Algorithm (MLA) (Wu (¶0077 line 3-4), machine learning).  

As Claim 5, besides Claim 1, Wu teaches wherein the calculating the distribution of probability is executed by the server for a plurality of classes of users of the service (Wu (¶0059 line 3-9), plurality clusters of users are used).  

	As Claim 6, besides Claim 1, Wu teaches wherein the estimating the potential number of users comprises tracking by the server historical data about the number of users of the recommendation service over a period of time (Wu (¶0052 line 1-15), goal associated with the time period is evaluated).  
	
	As Claim 7, besides Claim 6, Wu teaches wherein the tracking historical data comprises tracking by the server the geographical location of users of the recommendation service (Wu (¶0067 line 5-7), geographic location).  

	As Claim 8, besides Claim 6, Wu teaches wherein the estimating the potential number of users comprises accounting by the server for a time of day, week or year the target period of 5time starts (Wu (¶0049 line 27-34), time period could be last week, last day or last quarter).  

	As Claim 9, besides Claim 7, Wu teaches wherein the estimating the potential number of users comprises accounting by the server for a time of day, week or year the target period of time starts (Wu (¶0049 line 27-34), time period could be last week, last day or last quarter), relative to the geographical location of users of the recommendation service (Wu (¶0067 line 5-7), geographic location).  

	As Claim 10, besides Claim 1, Wu teaches wherein the estimating the potential number of users is executed by a Machine Learning Algorithm (MLA) (Wu (¶0077 line 3-4), machine learning).  

	As Claim 12, Claim 12 is rejected for the same reasons as Claim 1.
As Claim 13, Claim 12 is rejected for the same reasons as Claim 2. 
As Claim 15, Claim 12 is rejected for the same reasons as Claim 4. 
As Claim 16, Claim 12 is rejected for the same reasons as Claim 5. 
As Claim 17, Claim 12 is rejected for the same reasons as Claim 6. 
As Claim 18, Claim 12 is rejected for the same reasons as Claim 7. 
As Claim 19, Claim 12 is rejected for the same reasons as Claim 8. 
As Claim 20, Claim 12 is rejected for the same reasons as Claim 9.
As Claim 21, Claim 12 is rejected for the same reasons as Claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Heilig et al. (U.S. 2010/0082422 hereinafter Heilig) .
As Claim 11, besides Claim 1, Wu may not explicitly disclose while Heilig teaches wherein the request for the promotion of one of the plurality of digital content items with the requested service level is sent by a publisher, and the method further comprises reporting by the server to the publisher 15that the service level has been met (Heilig (¶0124, fig. 5 item 508), a confirmation of performance measurement is sent to the advertiser and the publisher).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Wu instead be a notification taught by Heilig, with a reasonable expectation of success. The motivation would be to allow an easy way for “advertiser to collect traffic data and target rule from multiple publishers” (Heilig (¶0005)).

	As Claim 22, Claim 22 is rejected for the same reasons as Claim 11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143